Christ, P. J., Hopkins, Latham and Benjamin, JJ., concur; Martuscello, J., concurs as to defendant S. T. Grand, Inc., but otherwise dissents and votes to reverse the judgment as to defendant County of Nassau and to dismiss the complaint as to that defendant, with the following memorandum: The county had no control over defendant S. T. Grand, Inc., which was a contractor of defendant Long Island Water Corp. It also had no control over the sidewalk and was not under any duty to maintain it; and thus it was not responsible for the condition which led to plaintiff’s injury.